J. B. McPHERSON, District Judge.
These are cross libels growing out of a collision in the Delaware river, and it is probably superfluous to say that the testimony presents the situation that is usual in such disputes. Each vessel contradicts flatly the account given by the other, and the volume and quality of the evidence upon either side do not greatly differ. There is, however, a feature of the case that is not often found, — the fact that the movement of the vessels preceding the collision was observed from a steamship at anchor in the neighborhood, — and I have felt disposed to lay a good deal of weight upon this presumably impartial testimony. From my study of the record, I have come to the conclusion that the Valley Forge was alone to blame for the collision, and I shall adopt, with some alterations, the findings of fact proposed by the counsel for the Carisbrook.
The libel filed by the steamship Carisbrook, of Glasgow, Scotland, charges the steam tug Valley Forge and her tow, the barges Eagle Hill, Gilberton, and Keystone, with liability for the injuries sustained by the steamship in a collision with the tug and barges in the Delaware river on the evening of Friday, December 9, 1898. The Carisbrook was bound down the river on a voyage to Amsterdam, carrying a cargo of general merchandise. She was in charge of a duly-licensed pilot, who was upon the bridge, where the master, the second officer, and a wheelman were also stationed. A proper lookout was maintained upon both vessels. The night was dark and clear, hut lights were plainly visible for at least two miles, and probably further. While the Carisbrook was upon the Tinieúm range, which runs nearly east and west, those in charge of her navigation saw the lights of the Valley Forge, which was then coming up the river, about two miles distant, below the city of Chester, towing astern the three barges, abreast of each other. The tug was upon the Schooner Ledge range, which runs nearly southwest and northeast, and intersects the Tinicum range not far above Eddystone pier. The Carisbrook proceeded upon her voyage down the river, and, shortly before she made the turn towards the southwest from the Tmicurn range to the Schooner Ledge range, passing signals between the two vessels were exchanged. The *1000Valley Forge was then about opposite Market Street wharf, Chester, three-quarters of a mile away on the port bow of the Carisbrook. In this situation it was the, duty of each vessel, according to the sailing rules, to keep to starboard, and pass port to port. Accordingly the Carisbrook blew á signal of one blast, which the Valley Forge accepted and answered with a similar assenting signal. Thereupon the helm of the Carisbrook was put to port, and she swung to starboard, or to tire w-estern side of the channel. The assenting signal of one blast given by the Valley Forge indicated that she would also keep to her starboard, or to the eastern side of the channel, and thus that the two vessels would pass red to red. The green light of the Valley Forge was thereupon shut out from the view of those on board the Carisbrook, and only the red light of the tug continued to be visible.
Both vessels, having thus complied with the sailing rules, wrere upon parallel courses, and would have passed in safety if no change of direction had been made by either.. They continued upon these courses until the Valley Forge was a short distance from the Carisbrook, when the tug unexpectedly blew a signal of two blasts, shut out her •red light from the view of the Carisbrook, opened her green light, and swung to her port, or to the western side of the river, directly across the course of the Carisbrook. Prima facie, this was a violation of the sailing rules, and, moreover, the signal was given when the vessels were so close that the Carisbrook could not safely assent to the change of course. The reason for the tug’s new signal and her attempt to cross the channel was probably her mistaken belief that she could not keep to the eastern side of the channel without a collision with the steamship Corean, which was anchored in the channel, somewhat east of the Schooner Ledge range. As I read the testimony, there was plenty of room for the tug and her tow, but I do not doubt that she supposed the Corean to be in her road, and accordingly endeavored to ctoss over to the western side of the channel. While the tug -was thus engaged in' crossing, it became evident to the Carisbrook that a collision -was sure to happen if the tug persisted in her course to port across the bow of the Carisbrook; and another signal of one blast was therefore at once given by the Carisbrook to warn the tug that the steamship could not comply with the signal of two blasts, the engines of the Carisbrook were put full speed, astern, danger signals were blown, and her helm was put hard a-port. The Valley Forge, however, continued upon her improper course, directly across the course of the Carisbrook, and the two vessels presently came into collision; the Carisbrook striking the Valley Forge upon the starboard side. The guard rail of the fug cut into the bow and stem of the Carisbrook, and a second collision between the barges and the Carisbrook seemed certain to occur. In order, if possible, to avoid this shock, the engines of the Caxusbrook "were at once changed from full speed- astern to full speed ahead, so that the Carisbrook might go between the tug and the barges, in the hope that by this movexnent, which might be aided by the management of the barges, the second blow might be escaped. This was a proper effort on the part of the steamship, but it did "not avail. The momentum of the barges was so *1001great that they continued to come on, and struck the Carisbrook on the port side, doing additional damage to her hull.
These are the facts as I gather them from the testimony, and they do not seem to call for discussion. No doubt, the Valley Forge was on the western side of the river. The channel lies upon that side, and her place was there; but that she was upon the western side of the channel, as she asserts, has not been satisfactorily made out. On the contrary, I think she was not far to the westward of the Schooner Ledge range when the crossing signals were first exchanged, and that the two vessels would have passed easily and safely if the tug had not, for some reason, made the mistake of believing that she could not safely keep to starboard, hut must undertake the hazardous experiment of crossing the river in front of the Carisbrook’s bows. For this mistake and its consequences she is liable. The barges were in no respect to blame, and the Carisbrook was also without fault.
In the suit brought by the owner of the Valley Forge a decree may be entered dismissing the libel, with costs. In the other suit a decree may be entered in favor of the Carisbrook against the Valley Forge, but not against the tow.